DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
In the amendments filed 08/12/2021, claims 1-8, 10 and 14-16 have been cancelled and new claims 17-32 have been added and thus claims 9, 11-13 and 17-32 are pending. New claims 17-32 being directly or indirectly dependent on claim 9, are considered in Group II invention. Therefore, claims 9, 11-13 and 17-32 are examined on merits in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11-13 and 17-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Feng et al (Analytica Chemica Acta 2015).
Claim 9 is directed to a composition comprising a copper ion in a solution; a polymer comprising a primary or secondary amine group, the primary or the secondary amine group reacts with the copper ion; and a reducing agent. The recitation “for in response to a light delivered to the biological material” has been considered as an intended process language utilizing the composition. Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. amplifying an optical scattering signal from a biological material labeled with a gold nonoparticle, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art composition is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regards to claims 9, 11, 12 and 13, Feng discloses a composition comprising CuSO4 (i.e. a compound capable of providing a copper ion in solution), branched polyethyleneimine (BPEI) (i.e. a polymer having a primary or secondary amine group) and ascorbic acid (i.e. a reducing agent). Feng discloses that in the solution copper ions (Cu2+) is produced (see section 3.1, page 155) for reaction with BPEI: 

    PNG
    media_image1.png
    373
    440
    media_image1.png
    Greyscale
and the Therefore, the composition as described above comprises copper ion , a polymer comprising a primary or a secondary amine group, the primary or the secondary amine group reacts with the copper ion, and a reducing agent (i.e. ascorbic acid) and the a being the same as the composition of claims 9 and 11-13, would be capable of amplifying an optical scattering signal from a biological material labeled gold nanoparticle.
In regards to claim 17, the CuCl2 is not a part of the composition and as disclosed above, the composition of Feng comprises copper ion.
 In regards to claims 18-28 and 30-31, the recitation “for amplifying an optical scattering signal from a biological material” is recited in the preamble and the biological material, the target analyte, the gold nanoparticle including the diameter of the gold nanoparticle are not part of the claimed composition but rather an intended process for the utilizing the composition. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regards to claim 29, Feng discloses that the BPEI has a molecular weight of 1.8k (i.e. MW of 1800) (section 2.1, page 154) which is within the range of molecular weight from 100 to 10,000.
In regards to claim 32, as described above, Feng discloses ascorbic acid reducing agent which is the same reducing agent as disclosed in the specification (see page 6, lines 7-10) and ascorbic acid of Feng will have the same property/characteristics of blocking formation of non-specific copper crystals as disclosed in the specification because products of identical chemical composition cannot have mutually exclusive properties.
Claims 9, 11-13, 17-28 and 32 are rejected under 35 U.S.C. 102 (a)(1)as being anticipate by Tang et al (RSC Adv. 2015).
for amplifying an optical scattering signal from a biological material labelled with a gold nanoparticle, the optical scattering signal generated in response to a light delivered to the biological material” has been considered as an intended process language utilizing the composition. Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. amplifying an optical scattering signal from a biological material labeled with a gold nonoparticle, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art composition is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regards to claims 9, 11, 12, 13 and 17, Tang discloses a composition comprising CuCl2 (i.e. a compound capable of providing a copper ion in solution), branched polyethyleneimine (BPEI) (i.e. a polymer having a primary or secondary amine group) and ascorbic acid (i.e. a reducing agent) (page 83881, 1st col., lines 9-12). Tang disclosed CuCl2, BPEI and ascorbic acid in a solution (page 83881, 1st col.) and the solution comprises copper ion (Cu2+) (see page 83881, 1st col., see “result and discussion”) and the composition being the same as the composition of claim 9, would 
In regards to claims 11-12, BPEI comprises both primary and secondary amines and is capable of reacting with a copper ion. 
In regards to claim 13, as described above, Tang disclosed ascorbic acid in the composition.
In regards to claim 17, as described above, CuCl2 provides a copper ion in a solution. 
In regards to claims 18-28 and 30-31, the recitation “for amplifying an optical scattering signal from a biological material” is recited in the preamble and the biological material, the target analyte, the gold nanoparticle including the diameter of the gold nanoparticle are not part of the claimed composition but rather an intended process for the utilizing the composition. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regards to claim 32, as described above, Tang discloses ascorbic acid reducing agent which is the same reducing agent as disclosed in the specification (see page 6, lines 7-10) and ascorbic acid of Feng will have the same property/characteristics of blocking formation of non-specific copper crystals as disclosed in the specification because products of identical chemical composition cannot have mutually exclusive properties.
Claims 9, 11-13, 17-28 and 32 are rejected under 35 U.S.C. 102 (a)(2) as being anticipate by Taekyung et al (US 10,464,136).
Claim 9 is directed to a composition comprising a copper ion in a solution; a polymer comprising a primary or secondary amine group, the primary or the secondary amine group reacts with the copper ion; and a reducing agent. The recitation “for amplifying an optical scattering signal from a biological material labelled with a gold nanoparticle, the optical scattering signal generated in response to a light delivered to the biological material” has been considered as an intended process language utilizing the composition. Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. amplifying an optical scattering signal from a biological material labeled with a gold nonoparticle, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art composition is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regards to claims 9, 11, 12, 13 and 17, Taekyung discloses a solution/composition comprising branched polyethyleneimine (BPEI), CuCl2 and ascorbic acid (i.e. a reducing agent) in purified water (Example, 6, col. 10). Taekyung discloses that after addition of ascorbic acid to the aqueous solution containing CuCl2 and BPEI, reduction of Cu2+ to Cu0 occurs which clearly establishes presence of copper ion in the solution and the composition being the same as the composition of claim 9, would be capable of amplifying an optical scattering signal from a biological material labeled gold nanoparticle.
In regards to claims 11-12, BPEI comprises both primary and secondary amines and is capable of reacting with a copper ion. 
In regards to claim 13, as described above, Taekyung disclosed ascorbic acid in the composition.
In regards to claim 17, as described above, CuCl2 provides a copper ion in a solution. 
In regards to claims 18-28 and 30-31, the recitation “for amplifying an optical scattering signal from a biological material” is recited in the preamble and the biological material, the target analyte, the gold nanoparticle including the diameter of the gold nanoparticle are not part of the claimed composition but rather an intended process for the utilizing the composition. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regards to claim 32, as described above, Taekyung discloses ascorbic acid reducing agent which is the same reducing agent as disclosed in the specification (see page 6, lines 7-10) and ascorbic acid of Feng will have the same property/characteristics of blocking formation of non-specific copper crystals as disclosed in the specification because products of identical chemical composition cannot have mutually exclusive properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11-13, 17-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Taekyung et al (US 10,464,136).
Taekyung has been described above describing a composition comprising BPEI, copper ion and a reducing agent that anticipes claims 9, 11-13, 17-28 and 32.
Taekyung discloses polymer comprising a primary and secondary amine group (e.g.a branched polyethyleneimine, BPEI) but however, does not teach the polymer having a molecular weigh from 100 to 10,000.
However, Yaekyung teaches that the polyethyleneimine may be any polyethyleneimine regardless of a molecular weight (a degree of polymerization) (col. 3, lines 21 -29). 
Therefore, given the fact that various molecular weigh polyethyleneimine are suggested by Yaekyung, various other molecular weight polyethyleneimine including the molecular weight range from 100 to 10,000 would considered obvious absent showing of unexpected properties. 

Response to argument
Applicant's arguments and amendments filed 02/14/2022 have been fully considered and but the arguments have been rendered moot in view of the new grounds of rejections as described in this office action necessitated by Applicant’s amendments.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641